UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6048


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT EDWARD SILLS, a/k/a Bobby,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:03-cr-00148-JBF-5)


Submitted:   March 15, 2011                 Decided:    March 21, 2011


Before MOTZ and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Edward Sills, Appellant Pro Se.   Laura Marie Everhart,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert Edward Sills appeals the district court’s order

denying his 18 U.S.C. § 3582 (2006) motion in which he sought a

reduction to his sentence.   We have reviewed the record and find

no reversible error.    Accordingly, we affirm for the reasons

stated by the district court.     United States v. Sills, No. 2:03-

cr-00148-JBF-5 (E.D. Va. Nov. 10, 2010).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                           AFFIRMED




                                  2